Citation Nr: 1226218	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  11-26 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to March 1958.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to a TDIU.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from obtaining or maintaining substantially gainful employment consistent with his education and occupational background.


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disabilities have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that in April 2010, prior to the initial adjudication of the claim, the Veteran was provided with the notice required by section 5103(a).  The Board notes that, even though the letter requested a response within 60 days, it also expressly notified the Veteran that he had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence must be received by the Secretary within one year from the date notice is sent).

The Veteran was given the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the April 2010 letter.

Finally, the Board notes that the Veteran's service medical records and all other pertinent available records have been obtained in this case.  In addition, the Veteran has been afforded an appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the denied claim.  The Board is also unaware of any such outstanding evidence.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor. 38 C.F.R. § 3.341. (2011).  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating. 38 C.F.R. § 4.19 (2011). 

For a Veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2011).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose, supra, at 363; 38 C.F.R. § 4.16(a).  The fact that a Veteran is unemployed is generally insufficient to demonstrate that he is "unemployable" within the meaning of pertinent VA laws and regulations.  Instead, a longitudinal review of all the evidence is necessary in order to obtain a full understanding of the case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Analysis

Service connection is currently in effect for bilateral hearing loss, evaluated as 40 percent disabling prior to August 25, 2009 and 60 percent disabling from August 25, 2009, and tinnitus, evaluated as 10 percent disabling.  The combined rating is 60 percent from August 25, 2009.  Thus, although the Veteran does meet the schedular criteria for consideration of a total rating based on individual unemployability as of August 25, 2009, he does not meet the criteria prior to that date.  See 38 C.F.R. § 4.16(a) (2011).  

Although the Veteran does not meet the schedular criteria for consideration of a TDIU rating prior to August 25, 2009, the Board must also consider whether referral for extra-schedular consideration is warranted for that period.  As set out above, such consideration is warranted when a Veteran fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), and when two additional criteria are met.  First, it must be shown that the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities; see 38 C.F.R. § 4.16(b) (2011).  Second, the case must present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that would render impractical the application of the regular schedular standards; see 38 C.F.R. § 3.321 (2011).  In this case, as will now be addressed, neither criterion is met prior to or after August 25, 2009.  Therefore, referral of this case to the Director of the VA Compensation and Pension Service for extra-schedular consideration for the period prior to August 25, 2009 is not in order.

The Veteran contends that he is unable to obtain or maintain gainful employment due to his service-connected bilateral hearing loss and his age.  See September 2011 VA Form 9.  He specifically reported that he is not able to work in his usual occupation as a bus driver or in any environment because he is not able to hear or understand instructions, people talking to him, or what is happening around him, due to his hearing loss, and he is therefore concerned for the safety of others.  See July 2010 notice of disagreement.  He reported that he became too disabled to work in June 2008.  See March 2010 claim for TDIU.  

The Veteran was afforded a VA audio examination in November 2009, in response to his claim for an increased rating for bilateral hearing loss and tinnitus.  As a result of that examination, the evaluation for his bilateral hearing loss was increased to 60 percent.  See December 2009 rating decision.  During the examination, the Veteran reported that his hearing loss disability had significant effects on his occupation, in that he had difficulty hearing and following directions, and as a result, he was assigned different work duties.  The VA examiner did not comment on the Veteran's ability to obtain or maintain gainful employment.

The Veteran was afforded another VA audio examination in April 2011, in response to his claim for TDIU.  The examiner opined that due to the severity of his hearing loss and asymmetry, he would not be employable as a truck driver, however, with regards to other employment where critical hearing for safety issues was not required, his hearing would not eliminate him from candidacy.

The Veteran was also afforded a VA general medical examination in July 2011.  The examiner opined that the Veteran's non-service-connected low back disability, bilateral hip osteoarthritis, and right knee osteoarthritis prevented him from performing physical work and employment, however, the conditions did not prevent sedentary work or employment.

The Board concludes that the most probative evidence of record weighs against finding that the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  In reaching this conclusion, the Board has considered the Veteran's lay assertions that his service-connected bilateral hearing loss renders him unable to work.  However, the Board finds that the credibility of the Veteran's assertions are questionable given that in a Request for Employment Information form submitted in April 2010 by Crossroads Tours, the Veteran's former employer reported that the Veteran quit working as a part-time bus driver in July 2007 because he was "physically unable to drive."  There was no indication that he stopped working due to his hearing loss.  As noted above, the Veteran has several non-service connected orthopedic disabilities, including a low back disability, right and left hip osteoarthritis, and right knee osteoarthritis, which the July 2011 VA examiner opined prevented him from performing physical work and employment, but not sedentary work.  The Board also notes that there is no evidence of record showing that the Veteran was ever fired or denied employment due to his hearing loss disability.  Furthermore, the April 2011 VA examiner opined that the Veteran's hearing loss did not prevent him from working a job where critical hearing for safety issues was not required.  There is no contrary medical opinion of record.  

The Board also notes that the Veteran reported that he is unable to obtain or maintain gainful employment due in part to his age.  See September 2011 VA Form 9.  The fact that he admits that his age has played a part in his unemployability supports the Board's finding that he is not unemployable solely due to service-connected disabilities.  As noted above, in determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor. 38 C.F.R. § 3.341. (2011).  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating. 38 C.F.R. § 4.19 (2011). 
The Board recognizes that the Veteran is competent to describe the symptoms and associated limitations of his bilateral hearing loss disability.  However, given the various non-service-connected disabilities present, the Board places far more probative weight on the opinion of the April 2011 VA examiner in determining whether his bilateral hearing loss renders him unemployable.  

Accordingly, the Board finds that the preponderance of the evidence is against granting a TDIU for the period prior to or after August 25, 2009, and that referral for consideration of entitlement to TDIU on an extraschedular basis prior to that date is not required.  


ORDER

Entitlement to a TDIU is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


